Case 1:20-cr-00112-MAC-ZJH Document 2 Filed 12/23/20 Page 1 of 2 PageID #: 2


                                                                                     FILED: 12/23/20
                        IN THE UNITED STATES DISTRICT COURT                      U.S. DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS                     EASTERN DISTRICT COURT
                                   LUFKIN DIVISION                             DAVID A. O'TOOLE, CLERK

UNITED STATES OF AMERICA

vs.                                                CRIMINAL NO. 1:20CR112 MC/ZH

MARION STEWART CANTY, JR.

                                   INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                          Count One

                                                           (Violation: 18 U.S.C. §1028(a)(4)
                                                            Possession of an authentication
                                                            feature with intent to defraud)

       From on or about May 29, 2018 to on or about June 12, 2018, in the Eastern District

of Texas, Marion Stewart Canty, Jr., defendant, did knowingly possess an authentication

feature, to wit, certified flight instructor certificate number   * * * * 546 issued by the Federal
Aviation Administration of the United States to another person, with the intent such feature

be used to defraud the United States, that is, to falsely endorse a flight instruction logbook.

       All in violation of 18 U.S.C. §1028(a)(4).


STEPHEN J. COX
UNITED STATES ATTORNEY

  �
ROBTL�S
       �A�
ASSISTANT UNITED STATES ATTORNEY




                                               1
Case 1:20-cr-00112-MAC-ZJH Document 2 Filed 12/23/20 Page 2 of 2 PageID #: 3




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                           LUFKIN DIVISION

UNITED STATES OF AMERICA

VS.                                             CRIMINAL NO. 1:20CR112
MARION STEWART CANTY, JR.

                            NOTICE OF PENALTY

                                    Count One

           Violation:   18 U.S.C., § 1028(a)(4)

           Penalty:     Not more than one (1) year imprisonment, a fine not
                        to exceed $100,000.00, or an amount not more than
                        the greater of twice the gross gain to the defendant or
                        twice the gross loss to the victim, or both; and
                        supervised release of not more than one (1) year.

           Special Assessment: $100.00




                                         2
